Citation Nr: 1506228	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  11-22 674	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cervical spine condition on a direct basis.

2.  Entitlement to service connection for a cervical spine condition secondary to osteoarthritis of the lumbar spine.

3.  Entitlement to an effective date earlier than August 27, 2008, for the grant of service connection for residuals of herniorrhaphy.

4.  Entitlement to an initial compensable rating for the residuals of the herniorraphy.

5.  Entitlement to an initial rating higher than 20 percent for the osteoarthritis of the lumbar spine prior to February 2, 2009, and a rating higher than 40 percent since.

6.  Entitlement to a rating higher than 20 percent for a duodenal ulcer prior to January 26, 2010, and a rating higher than 60 percent for pancreatic impairment with abdominal pains since.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to October 31, 2011.


REPRESENTATION

Appellant represented by:	Karl Kazmierczak, Attorney


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active military service from January 1969 to January 1972.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an October 2009 rating decision of the Foreign Case Division of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, since the Veteran resides in Germany.  The RO granted service connection for osteoarthritis of his lumbar spine, assigning an initial 20 percent rating for this low back disability retroactively effective from August 27, 2008, also granted service connection for residuals of a herniorraphy, assigning an initial 0 percent (i.e., noncompensable) rating as well retroactively effective from August 27, 2008.  The RO, however, denied claims for a rating higher than 20 percent for his duodenal ulcer, for service connection for a cervical spine condition, and a TDIU.  But in August 2010, so during the pendency of this appeal, the RO assigned a higher 60 percent rating for pancreatic impairment with abdominal pains with a history of duodenal ulcer, in place of the 20 percent rating for the duodenal ulcer effective from January 16, 2010.  Later, in June 2011, the RO also increased the assigned 20 percent rating for the osteoarthritis of the lumbar spine to 40 percent effective from February 2, 2009.  Despite these grants of higher ratings, the claims for even higher ratings remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed the Veteran is seeking the highest possible rating absent express indication otherwise).  Therefore, these claims have been recharacterized to reflect these changes in ratings, over time, and the fact that the Veteran is requesting even higher ratings for these service-connected disabilities.

The Board also sees the Veteran has been assigned a schedular 100 percent rating effectively since October 2011.  In years past, if a Veteran received a 100 percent schedular rating for his service-connected disability or disabilities, the issue of entitlement to a TDIU became moot since a Veteran could not have a 100 percent schedular rating while concurrently having a TDIU. 38 C.F.R. § 4.16(a); VAOGCPREC 6-99 (June 7, 1999), 64 Fed. Reg. 52375 (1999).  Other precedential decisions also discussed this interplay.  See, e.g., Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).  Essentially, VAOGCPREC 6-99 held that receipt of a 100 percent schedular rating for a 
service-connected disability or disabilities rendered moot any pending claim for a TDIU, requiring dismissal of the TDIU claim.  See also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994); and Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot).

However, the U.S. Court of Appeals for Veteran's Claims (Court/CAVC) held in Bradley v. Peake, 22 Vet. App. 280 (2008), that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and nonetheless could establish entitlement to a TDIU for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate).  See 38 U.S.C.A. § 1114(s).  Thus, Bradley made it such that even with the assignment of a total schedular rating, the issue of TDIU was not necessarily moot.  In this case, however, not only has the Veteran been assigned a 100 percent schedular rating for his adjustment disorder effective from October 31, 2011, but as explained above he also has a 60 percent rating for pancreatic impairment for this period as well.  Therefore, he already meets the criteria for the housebound rate, and the TDIU claim is indeed moot as of that date.


The most recent rating code sheet, however, dated in August 2013, does not reflect an award of SMC under 38 U.S.C. § 1114(s), despite the concurrent 100 percent and 60 percent ratings for the adjustment disorder and pancreatic impairment, respectively, as of October 31, 2011.  Therefore, the Agency of Original Jurisdiction (AOJ) must apply this additional award.  See Bradley at 294 (finding that SMC benefits are to be accorded when a Veteran becomes eligible without need for a separate claim).

The issue of whether there was clear and unmistakable error (CUE) in an October 1972 rating decision that assigned an initial 20 percent rating for the duodenal ulcer has been raised by the record in a February 2010 statement.  This CUE allegation was briefly addressed in an April 2014 supplemental statement of the case (SSOC) as part of the issue of an increased rating for the duodenal ulcer.  But a formal rating decision has not been promulgated, and the Veteran has not had the opportunity to respond with a notice of disagreement (NOD).  Therefore, the Board does not have jurisdiction over this issue, so is referring it to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The Veteran has also alleged CUE in the October 1972 rating decision as it pertains to the denial of service connection for residuals of herniorraphy.  This, too, has not been addressed in a formal rating decision by the RO.  However, as noted above, the issues of a higher initial rating and an earlier effective date for the October 2009 grant of service connection for herniorraphy residuals are already in appellate status.  If his CUE motion were successful, the previously-denied service connection claim would instead be granted, and an initial rating and effective date would have to be assigned in the first instance.  In other words, a full grant of the CUE motion would not benefit him because the resulting disability rating and effective date of that award are essentially already on appeal.  Of particular relevance is that his argument for an earlier effective date is based upon the fact that his service treatment records were not available at the time of the October 1972 rating decision, but were since located and used to substantiate the grant of service connection in the October 2009 rating decision on appeal.  In such instances, the effective date of the award is the date entitlement arose or the date VA received the previously-denied claim.  38 C.F.R. § 3.156(c)(3).  Therefore, his CUE motion as it pertains to the October 1972 denial of service connection for herniorraphy residuals is moot.

Finally, the Veteran has claimed entitlement to service connection for a cervical spine disability, both as directly related to his service or, alternatively, as secondary to his service-connected lumbar spine (low back) disability.  In Tyrues v. Shinseki, 23 Vet. App. 166 (2009) (en banc), the Court recognized that VA has broad discretion to dismember a claim and adjudicate the pieces in jurisdictionally separate proceedings.  See also Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) ("Bifurcation of a claim generally is within VA's discretion.").  Because the direct service connection claim is fully developed, that issue will be adjudicated on the merits, whereas the issue of entitlement to service connection for a cervical spine disability secondary to the osteoarthritis of the lumbar spine, along with the issues of entitlement to an effective date earlier than August 27, 2008, for the grant of service connection for herniorraphy residuals, an initial compensable rating for the herniorraphy residuals, a higher initial rating for the osteoarthritis of the lumbar spine, and a TDIU prior to October 31, 2011, require further development before being decided on appeal.  So the Board is REMANDING these claims to the AOJ.


FINDINGS OF FACT

1.  In a written statement received in July 2014, the Veteran's representative withdrew the claim of entitlement to a rating higher than 20 percent for the duodenal ulcer prior to January 26, 2010, and a rating higher than 60 percent since for the pancreatic impairment with abdominal pains.

2.  The cervical spine or neck disability being claimed is not shown to be the direct result of the Veteran's service.



CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the claim of entitlement to a rating higher than 20 percent for the duodenal ulcer prior to January 26, 2010, and a rating higher than 60 percent since for the pancreatic impairment with abdominal pains.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria are not met, however, for entitlement to service connection for the cervical spine disability on a direct-incurrence basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim

The Veteran's representative submitted a written statement in July 2014 indicating the Veteran's is withdrawing his appeal concerning the ratings for his ulcer condition.  As already alluded to, this condition is now rated somewhat differently, but also at a higher level, as pancreatic impairment with abdominal pains with a history of duodenal ulcer.  According to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn, and must be received by the Board prior to issuance of a decision regarding the claim being withdrawn.  The representative's statement is in writing, includes the Veteran's name and claim number, and clearly expresses the intent to withdraw his appeal of this claim.  And since the Board had not yet issued a decision concerning this claim, the criteria are met for withdrawal of the appeal of this claim. See id.


When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  See 38 U.S.C.A. § 7105(d).  Accordingly, no further action is warranted by the Board concerning this claim of entitlement to a rating higher than 20 percent for the duodenal ulcer prior to January 26, 2010, and a rating higher than 60 percent since for the pancreatic impairment with abdominal pains.  So the appeal of this claim is summarily dismissed.  Id.

II.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran was provided this required notice and information in a February 2009 letter, prior to the initial adjudication of his claim of entitlement to service connection for a cervical spine disability in the October 2009 decision at issue in this appeal, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the processing and adjudication of this claim, certainly none that he and his attorney consider unduly prejudicial - meaning necessarily outcome determinative of this claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on a claim.  This additional obligation does not apply if there is no reasonable possibility the assistance would aid in substantiating the claim.  To this end, the Veteran's service treatment records (STRs) and identified 
post-service private treatment records have been obtained and associated with his claims file for consideration.  He was also provided a VA opinion that contains a description of the history of this disability at issue, documents and considers the relevant medical facts and principles, and provides an opinion regarding the etiology of this claimed condition (at least as specifically concerning its purported direct relationship with his military service).  In addition, although he resides in Germany, he has provided VA examination reports and opinions obtained from his physicians in this other country, overseas.  Therefore, VA's duty to assist with respect to obtaining relevant records and an examination has been met, in turn allowing the Board to proceed with its adjudication of this claim (again, at least on the theory that this disability is a direct result of his service).  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

III.  Service Connection

Direct service connection is granted for disability directly resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing entitlement to service connection on a direct-incurrence basis generally requires having competent and credible evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e., a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  See also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Treatment records generated during the appeal period reflect diagnoses of cervical spine conditions, including post-traumatic arthritis of the cervical spine and a disc prolapse of C5-6.  Therefore, element (1) of service connection has been met.

With respect to element (2), the Veteran reported that he was involved in a jeep accident in service.  He described the jeep as traveling at about 40 miles per hour when it took a sharp turn on a gravel road.  He was thrown out over the side and rolled over several times, hitting the rocky ground with his head, neck and back.  See August 2009 Examination Report of Dr. A.K.  He immediately felt that he had injured his neck.  Id.

The STRs confirm the Veteran was involved in a jeep accident in January 1971.  However, he only complained of a leg injury at the time.  There is no report of a neck injury in January 1971 or for many months afterward.  In August 1971 he complained of having a stiff neck for just 3 or 4 days, and he denied any pain and, significantly, denied any prior history of a neck condition.  On examination, there was no spasm or pain present, and he had good range of motion.  The diagnosis was "deferred."  The report of his December 1971 military separation examination reflects no findings referable to his neck or cervical spine.  Although he reported a positive history of painful joints, the handwritten notes only concern his leg injury, with no additional reference to his neck/cervical spine.  Nevertheless, the August 1971 record satisfies element (2), in-service incurrence of a relevant disease, injury or event since at least then there was reference to his neck, albeit not also prior to then or subsequently during his service.  His military service ended in January 1972.

With respect to element (3), the required correlation or "nexus" between the condition noted in service and the current disability, the Veteran submitted a number of medical opinions from his German physicians relating his current cervical spine condition to the jeep accident in service.  The March 2010 opinion of Dr. L.S. stated that, based on the Veteran's description, the accident without a doubt caused a deceleration/whiplash injury of the neck, which can result in long-term degenerative changes of the cervical spine.  Dr. L.S. further stated that, prior to the accident, the Veteran had no documented complaints related to the neck.  Afterward, however, he had increasing neck problems leading to a medical consultation in August 1971.  This doctor concluded by noting that, in the case of whiplash injuries, the symptoms immediately after the accident are minor, and in cases where the severity of the accident is not well-recognized, an inadequate orthopedic treatment could lead to a chronic course, as it did in the case of this Veteran.

In a March 2013 Opinion, Dr. L.S. further stated that the Veteran most definitely had sustained cervical spine injuries that were not detected at the time.

The March 2010 and March 2013 opinions from Dr. L.S. contain the most thorough explanation of why the Veteran's cervical spine condition is related to his service.  Additional opinions were submitted that also support this conclusion based on similar rationales.  See March 2009 Opinion of Dr. B.B.; April 2009 Opinion of Dr. L.S.; October 2009 Opinion of Dr. R.P.; November 2009 Opinion of Dr. D.S.; and August 2011 Opinion of Dr. L.S.

In contrast, an August 2013 VA opinion concludes that the Veteran's cervical spine condition now being claimed is less likely than not related to his service.  This commenting examiner pointed out that there was no documentation of a neck injury following the jeep accident in service, and that the Veteran was only evaluated instead for leg pain.  Moreover, while some neck stiffness subsequently was noted in August 1971, the examination itself was benign, and the separation examination that followed noted no neck pain or symptoms.  This VA examiner explained that, if the Veteran had a herniated disc in his cervical spine, the associated symptoms would most likely manifest soon after the accident.

With regards to this collective body of medical evidence, both for and against this claim, a diagnosis or opinion by a health care professional is not conclusive and is not entitled to absolute deference.  Indeed, the Court has provided guidance for weighing medical evidence.  The Court has held, for example, that in meeting our responsibility to weigh the credibility and probative value of the evidence, we may accept one medical opinion and reject others.  See Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  However, the Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons based on medical evidence in the record for favoring one medical opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (citing Colvin v. Derwinski, 1 Vet. Appl. 171 (1991)).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence and not necessarily by its quantity or source.  So merely having more opinions favorable to the claim is not tantamount to concluding those opinions necessarily are more probative than the one against the claim.


In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Based on this medical and other evidence in question, the Board finds that direct service connection for a cervical spine condition is not warranted.  The positive nexus opinions discussed above are predicated on a history provided by the Veteran, and while this, alone, is not reason to discount the probative value of the opinions relying on this history, it is when there is legitimate reason to question the credibility of this history he recounted.  See Coburn v. Nicholson, 19 Vet. App. 427 (2006); Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Notably, he asserted that he immediately felt that he had injured his neck after the jeep accident in service, and he is competent to make this assertion even as a layman.  In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records (STRs, etc.).  The Federal Circuit Court went on to indicate, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Id. at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record").

Here, the Board does not find the Veteran's account of neck injury in service, including especially in the jeep accident at issue, to be credible.  Despite his assertion that he injured his neck in the jeep accident, his records only reflect a report of a leg injury.  The Board finds it to be unlikely that he sustained a neck injury without reporting it, given that he did report the leg injury at the time.  See AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely-held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Moreover, his denial of any previous history of neck problems in August 1971 also conflicts with his current assertion of a neck injury during the January 1971 accident.  Collectively, these records are highly probative, as his statements recorded at the time were made to physicians or other evaluating clinicians for the purposes of diagnosis and treatment, and are exceptionally trustworthy because he had a strong motive to tell the truth in order to receive proper medical care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).

Therefore, to the extent that the positive medical nexus opinions submitted by the Veteran are predicated on his more recent (i.e., long after the fact) report of a neck injury following the jeep accident, their probative value is diminished because they are based on an inaccurate factual predicate.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) ("[R]eliance on a veteran's statements renders a medical report incredible only if the Board rejects the statements of the veteran.").  See also Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (stating that Board may reject a medical opinion based on facts previously found to be inaccurate); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (stating that Board may reject a medical opinion that is based on an appellant's statement that is contradicted by other facts in the record).

To the extent that Dr. L.S. further stated in March 2013 that the Veteran most definitely had sustained cervical spine injuries that were not detected at the time of the accident, there is no accompanying rationale to support this conclusion which accounts for the lack of any complaints, treatment, or diagnosis of a neck injury at the time of the accident in January 1971, or accounts for the fact that the Veteran only reported a 3-to-4 day history of neck stiffness almost eight months later in August 1971, when no symptoms were present on examination and no diagnosis was rendered, or accounts for his December 1971 separation exam that also reflects no findings or history of a neck condition - certainly none that could be considered chronic or permanent in nature.  In other words, aside from his report of a neck injury in service, which is not credible, the opinion cites no basis for the conclusion that a neck injury occurred and, yet, was not detected or even complained about.

The Board also notes that the November 2009 opinion of Dr. D.S. cited evidence of a cervical spine injury in September 1969.  The Veteran's STRs from that time show that he complained of acute low back pain that radiated down his left thigh.  He was diagnosed with muscular lumbar strain and possible L5 disc disease.  Dr. D.S. stated that the report of radiating pains was consistent with a cervical spine injury, and that the diagnosed muscular low back strain was undoubtedly due to a severe flexion injury of the cervical spine.  Again, the opinion cites no basis for this conclusion which accounts for the lack of any complaints, treatment, or diagnosis of a cervical spine injury prior to, during, or for many months after September 1969.

In contrast, the August 2013 VA opinion, which concluded that the cervical spine condition now being claimed is not related to the Veteran's service, is consistent with the competent and credible evidence of record.  That is, it notes the August 1971 complaint of neck stiffness and benign examination findings, as well as the lack of any other cervical spine symptomatology in service.  For these reasons, it is the most probative opinion in assessing the etiology of the Veteran's cervical spine condition, and the overall weight of the competent medical evidence is against a finding that his cervical spine condition is directly related to his service.  Therefore, element (3) of service connection has not been met.

The Board has considered the Veteran's statements that his cervical spine condition is the result of his jeep accident in service.  However, he has not demonstrated any specialized knowledge or expertise indicating he is capable of rendering a competent medical opinion on this determinative issue of causation.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of conditions such as those involving the cervical spine falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

The Board is mindful that, under 38 C.F.R. § 3.303(b), claims for certain chronic diseases - namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's diagnosed cervical arthritis is such a condition.

When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes"). 38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, however, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.

In this case, cervical spine arthritis has not been established during service.  That is, the mere manifestation of neck stiffness in August 1971, with benign examination findings and no diagnosis, does not establish the chronic condition of arthritis as being present in service.

If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The Federal Circuit Court noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. 

Significantly, the Federal Circuit Court indicated that showing a continuity of symptomatology after service is a lesser evidentiary burden than the nexus requirement of the three-part test discussed above:  "The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the 'nexus' requirement of the three-element test, whereas the former benefits from presumptive service connection . . . or service connection via continuity of symptomatology."  Id.

Here, though, to the extent the Veteran has alleged having cervical spine problems since service, continuity of cervical spine symptomatology is not evident.  He did not report any cervical spine symptoms between the time of his January 1971 jeep accident and his August 1971 complaint of neck stiffness, but did report other conditions, including stomach pain in January 1971, hernia residuals in March 1971, and gastritis and tonsillitis in May 1971.  Similarly, there was no cervical spine complaint between his August 1971 report of neck stiffness and his separation in January 1972, but he continued to report other conditions, including a shoulder problem in December 1971.  He also filed for VA service-connected benefits in January 1972, immediately following his discharge from service.  While he raised claims for a duodenal ulcer, a hernia, and a lung condition, he made no allegation of a cervical spine disability.  As before, the STRs show he was reporting various medical problems, but not a cervical spine condition in particular.  His claim for benefits also reflects disabilities he believed were incurred in service, but not a cervical spine disability.  Therefore, it is reasonable to assume that he was not experiencing cervical spine symptoms during this earlier time period at issue.  See Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology following the conclusion of his service and had failed to account for the lengthy time period following service during which there was no clinical documentation of the claimed disorder).  As a result, continuity of symptomatology since service has not been established.

In sum, the Veteran admittedly has a current cervical spine disability, but the overall weight of the evidence is against finding that it was directly or even presumptively incurred during his service or that it is otherwise related or attributable to his service, with the exception of the additional possibility of secondarily related that is being further developed on remand.


ORDER

The claim for a rating higher than 20 percent for the duodenal ulcer prior to January 26, 2010, and a rating higher than 60 percent since for the pancreatic impairment with abdominal pains, is dismissed.

The claim of entitlement to service connection for the cervical spine disability on direct- and presumptive-incurrence bases is denied.


REMAND

Additional development is necessary in order to fully and fairly adjudicate the remaining claims on appeal.

With respect to his cervical spine condition, the Veteran indicated his intent to file for this disability as secondary to his lumbar spine osteoarthritis in a January 2012 submission.  To date, however, this theory of entitlement has not been addressed by the AOJ, and the Veteran has not received notice on how to establish a secondary service connection claim.  Moreover, the Veteran's January 2012 statement echoed a December 2011 opinion from Dr. L.S., which indicated that the Veteran's service-connected lumbar spine osteoarthritis was responsible for his cervical spine osteoarthritis.  This assertion was repeated in a March 2013 opinion.  However, neither opinion is supported by any accompanying rationale.  Therefore, on remand, the Veteran should be provided with the requisite notice.  Notably, obtaining a VA examination is particularly difficult in this instance because the Veteran resides in Germany.  Therefore, the claims file should be forwarded to an appropriate VA examiner, who should offer medical comment as to the relationship, if any, between the Veteran's cervical spine and lumbar spine conditions.  The AOJ should also inform the Veteran that he may obtain such an opinion from his treating physicians and submit it for consideration.

Following the October 2009 rating decision on appeal, the Veteran filed NODs seeking an effective date earlier than August 27, 2008, for the grant of service connection for residuals of herniorrhaphy, and an initial rating higher than 20 percent for osteoarthritis of the lumbar spine.  As discussed above, although a higher 40 percent rating for the lumbar spine was later awarded, this does not end the Veteran's appeal of that issue.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  To date, however, the RO has not provided the Veteran a statement of the case (SOC) concerning these claims, and the appropriate disposition in this circumstance is to remand rather than merely refer these claims.  Manlincon v. West, 12 Vet. App. 238 (1999).  He then will have opportunity, in response, to also file a timely Substantive Appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of these other claims to the Board.  38 C.F.R. § 20.200.

The Board also considers the claim for a higher initial rating for residuals of herniorraphy to be "inextricably intertwined" with the claim of entitlement to an earlier effective date for this same service-connected disability, given that any earlier effective date of service connection clearly implicates the degree of disability compensation assigned over time.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two claims are "inextricably intertwined" when they are so closely tied together that a final decision on one claim cannot be rendered until a decision on the other).  See also Parker v. Brown, 7 Vet. App. 116 (1994) (indicating considering these type of claims concurrently, rather than separately, avoids piecemeal adjudication of claims with common parameters).

Similarly, the issue of entitlement to a TDIU prior to October 31, 2011, is also impacted by the outcome of these other remanded claims, so also inextricably intertwined.  Therefore, these claims must be remanded to allow for concurrent consideration and adjudication.

Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1.  Send the Veteran a supplemental VCAA notice informing him of the criteria for establishing his entitlement to service connection for his cervical spine disability alternatively on a secondary basis.  

Also inform him that he may obtain an opinion from his treating physicians on the relationship between his cervical spine and lumbar spine conditions.  Inform the Veteran than he should request his physicians to address the following:

Please provide medical comment as to the likelihood (unlikely, as likely as not, or very likely) that the Veteran's current cervical spine arthritis was caused OR is being aggravated by his service-connected lumbar spine osteoarthritis.

The term "as likely as not" (i.e., at least 50-percent probability) does not mean merely within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or aggravation as to find against it.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

It is most essential the examiner discuss the underlying medical rationale of all opinions expressed, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

2.  Also forward the claims file, including a copy of this decision and remand, to an appropriate VA examiner.  The examiner should review the claims file in its entirety and provide medical comment as to the likelihood (unlikely, as likely as not, or very likely) that the Veteran's current cervical spine arthritis was caused OR is being aggravated by his service-connected lumbar spine osteoarthritis.

The term "as likely as not" (i.e., at least 50-percent probability) does not mean merely within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or aggravation as to find against it.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

It is most essential the examiner discuss the underlying medical rationale of all opinions expressed, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.  

If the examiner is unable to provide the requested opinion without a physical examination of the Veteran, he/she should so state and any necessary examination scheduled for this supplemental comment.

3.  Send the Veteran an SOC addressing his additional claims of entitlement to an effective date earlier than August 27, 2008 for the grant of service connection for herniorraphy residuals, and entitlement to an initial rating higher than 20 percent for the osteoarthritis of his lumbar spine prior to February 2, 2009, and a rating higher than 40 percent since.  Also indicate that he still needs to file a timely Substantive Appeal (VA Form 9 or equivalent statement), in response to this SOC, to complete the steps necessary to perfect his appeal of these other claims to the Board. 38 C.F.R. § 20.200.  Only if he completes this additional step should these claims be returned to the Board for further appellate consideration.


4.  After allowing the Veteran appropriate time to respond, readjudicate the remaining claims (for service connection for the cervical spine disability as secondary to the lumbar spine disability, also for an initial compensable rating for the herniorraphy residuals and a TDIU prior to October 31, 2011) that are still at issue, including any additional development that may be warranted.  For all claims that continue to be denied or that are not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them time to respond to it before returning the file to the Board for further appellate consideration of all remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


